UNPUBLISHED

                 UNITED STATES COURT OF APPEALS
                     FOR THE FOURTH CIRCUIT


                           No. 05-1018



VASU D. ARORA, M.D.,

                                           Plaintiff - Appellant,


     versus

SAHAI INDERNEEL; BUCHANAN GENERAL HOSPITAL;
DOES 1 THROUGH 25,

                                          Defendants - Appellees,


     and

H. A. STREET,

                                                Party in Interest.



                           No. 05-1019



VASU D. ARORA, M.D.,


                                           Plaintiff - Appellant,


     versus

MANSOOR HYDER; APPALACHIAN REGIONAL HOSPITAL;
DOES 1 THROUGH 25,


                                          Defendants - Appellees,

     and
H. A. STREET,

                                                Party in Interest.



                         No. 05-1020



VASU D. ARORA, M.D.,


                                           Plaintiff - Appellant,

     versus


ABU S. MATIN, M.D.; DOES 1 THROUGH 25; JOHN
DOE,


                                          Defendants - Appellees,

     and

H. A. STREET,

                                                Party in Interest.



                           05-1021



VASU D. ARORA, M.D.,


                                           Plaintiff - Appellant,

     versus

KAMRAN FASIH, M.D.; APPALACHIAN      REGIONAL
HOSPITAL; DOES 1 THROUGH 25,

                                          Defendants - Appellees,
     and


                            - 2 -
H. A. STREET,

                                                 Party in Interest.



                           No. 05-1022



VASU D. ARORA, M.D.,


                                           Plaintiff - Appellant,

     versus

AMJAD HUSAIN, M.D.; BUCHANAN GENERAL HOSPITAL;
DOES 1 THROUGH 25,

                                          Defendants - Appellees,

     and

H. A. STREET,

                                                 Party in Interest.



                           No. 05-1023



VASU D. ARORA, M.D.,

                                           Plaintiff - Appellant,

     versus

JOSE A. ALEMPARTE, M.D.; BUCHANAN GENERAL
HOSPITAL; M. J. THAKKER; TRI STATE CLINIC;
SPARKS MEDICAL CENTER; DOES 1 THROUGH 25,

                                          Defendants - Appellees,

     and



                              - 3 -
H. A. STREET,

                                                  Party in Interest.



                            No. 05-1024



VASU D. ARORA, M.D.,

                                              Plaintiff - Appellant,


versus

RANA TABASSUM, M.D.; APPALACHIAN       REGIONAL
HOSPITAL; DOES 1 THROUGH 25,

                                            Defendants - Appellees,

     and

H. A. STREET,

                                                  Party in Interest.



Appeals from the United States District Court for the Western
District of Virginia, at Abingdon. James P. Jones, Chief District
Judge. (CA-04-30-1; CA-04-31-1; CA-04-32-1; CA-04-33-1; CA-04-34-
1; CA-04-35-1; CA-04-36-1)


Submitted:   May 19, 2005                     Decided:   May 24, 2005


Before LUTTIG, MOTZ, and GREGORY, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vasu D. Arora, Appellant Pro Se. Thomas Ralph Scott, Jr., STREET,
STREET, STREET, SCOTT & BOWMAN, Grundy, Virginia; William Morris
Moffett, PENN, STUART & ESKRIDGE, Abington, Virginia; Kimberly W.


                               - 4 -
Daniel, HANCOCK, DANIEL, JOHNSON & NAGLE, PC, Glen Allen, Virginia;
Robert Brooks Altizer, GILLESPIE, HART, ALTIZER & WHITESELL,
Tazewell, Virginia; Bryan Grimes Williams Creasy, JOHNSON, AYERS &
MATTHEWS, PLC, Roanoke, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 5 -
PER CURIAM:

           In these seven appeals, Vasu D. Arora appeals from the

district court's orders dismissing his actions in which he asserted

claims for breach of contract and tortious interference with a

contract and enjoining him from filing further actions in the

district court pro se without prior permission from the court.           We

have reviewed the records and find no reversible error and no abuse

of discretion.    Accordingly, we affirm for the reasons stated by

the district court.    Arora v. Inderneel, No. CA-04-30-1 (W.D. Va.

Nov. 24, 2004); Arora v. Hyder, No. CA-04-31-1 (W.D. Va. Nov. 24,

2004); Arora v. Matin, No. CA-04-32-1 (W.D. Va. Nov. 24, 2004);

Arora v. Fasih, No. CA-04-33-1 (W.D. Va. Nov. 24, 2004); Arora v.

Husain,   No.   CA-04-34-1   (W.D.   Va.   Nov.   24,   2004);   Arora   v.

Alemparte, No. CA-04-35-1 (W.D. Va. Nov. 24, 2004); Arora v.

Tabassum, No. CA-04-36-1 (W.D. Va. Nov. 24, 2004); see In re March,

988 F.2d 498, 500 (4th Cir. 1993).       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                 AFFIRMED




                                 - 6 -